Citation Nr: 1230666	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-00 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus, to include as secondary to the service-connected hammertoe deformity left toe, status post-op.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel






INTRODUCTION

The Veteran served on active duty from February 1971 to September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding Travel Board hearing request by the Veteran.  

In January 2010, the Veteran received a copy of the statement of the case (SOC) sent to a Lakeridge address.  In response to the SOC, the Veteran perfected his appeal.  On his VA Form 9, Appeal to the Board, received in January 2010, the Veteran requested a Board hearing to be held at his local RO.  A December 2010 supplemental statement of the case (SSOC) was also sent to the Lakeridge address.  However, notice of the hearing was sent to a Pineridge address, which appears to be an old address of record.  

In this instance, the regularity of the mail is not presumed.  It does not appear that Veteran received notice of the hearing (or for that matter, duty to assist letters dated in June 2010 and September 2011 asking him to submit evidence in support of his claim).     

Therefore, the appeal must be remanded so the Veteran can receive proper notice and be scheduled for a hearing as requested.  38 C.F.R. § 20.704 (2011).  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to clarify the Veteran's address and then schedule him for a hearing before a Veterans Law Judge at his local RO at the next available opportunity.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


